DETAILED CORRESPONDENCE

Claims 1-13 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor (US7383878).
Claim 1  Victor discloses a piston assembly [Figs. 1,8,8A,15; abstract; col. 10, lines 4-24; col. 11, lines 36-38],comprising: 
(a) a sleeve member [Fig. 8, excluding 302] having an inner surface, the inner surface providing a seat S3 to accommodate a flow restriction member B; 
(b) the flow restriction member without being latched to the sleeve member configured to move between a seated position and an unseated position, wherein in the seated position the flow restriction member is in physical contact with the seat and prevents the flow of fluids through the sleeve member, and wherein in the unseated position the flow restriction member permits the flow of fluids through the sleeve member [the Figs. 8,8A,15 position of the ball and 302 is an unseated position allowing flow through the seat S3 opening, while movement upward is shown to block such an opening]; 
wherein the sleeve member includes a raised lip [proximate 304] for retaining the flow restriction member B in the sleeve member [e.g., in the Fig. 15 position], wherein the raised lip provides sufficient retention force to overcome the force of gravity on the flow restriction member when fluid forces acting on the flow restriction member are decreased or removed, the raised lip is physically spaced apart from the flow restriction member when the flow restriction member is in the seated position [any upward motion of B will create even more such spacing], and the raised lip is in physical contact with the flow restriction member when the flow restriction member is in the unseated position [downward motion of B from the seat S3 places B on the raised lip]; and 
wherein the entire flow restriction member B is within the sleeve member [Fig. 15].

Claim 2  Victor, as discussed with respect to claim 1, discloses that the sleeve member further includes a first section [Fig. 15; proximate and above seat S3] and a second section [below seat S3], wherein the raised lip is located in the first section and the second section includes an opening [i.e., through seat S3] that is configured to prevent the passage of the flow restriction member B through the opening [when sized as shown in Fig. 15].
Claim 3  Victor, as discussed with respect to claim 2, discloses that the flow restriction member is configured to move between the seated position and the unseated position in the first section [Fig. 15].
Claim 4  Victor, as discussed with respect to claim 2, discloses that the raised lip retains the flow restriction member in the first section [Fig. 15].
Claim 5  Victor, as discussed with respect to claim 2, discloses that the opening is configured to receive a separator rod 4 [col. 10, lines 21-24].
Claim 6  Victor, as discussed with respect to claim 2, discloses that the flow restriction member is configured to seal the opening in the seated position [i.e., the ball B seals when in seat S3].
Claim 7  Victor, as discussed with respect to claim 1, discloses that the raised lip is located on the inner surface of the sleeve member [Fig. 15].
Claim 8  Victor, as discussed with respect to claim 1, discloses that the sleeve member further includes an outer contoured surface configured to create a turbulent fluid flow when the piston assembly is transported in a production tubing [e.g., the grooves; Fig. 15].
Claim 9  Victor, as discussed with respect to claim 1, discloses that the sleeve member is cylindrical [Fig. 15].
Claim 10  Victor, as discussed with respect to claim 1, discloses that the raised lip is a discontinuous raised lip [at least when expanded; Figs. 8A,15].
Claim 11  Victor, as discussed with respect to claim 1, discloses that the flow restriction member is a ball B [Fig. 15].
Claim 12  Victor, as discussed with respect to claim 1, discloses that the sleeve member is made from a material selected from the group consisting of stainless steel [col. 9, lines 34-48], chrome steel, cobalt, zirconium ceramic, tungsten carbide, silicon nitride and titanium alloys.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Victor.
Claim 13  Victor, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the flow restriction member B is made from a material selected from the group consisting of stainless steel, chrome steel, cobalt, zirconium ceramic, tungsten carbide, silicon nitride and titanium alloys.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the flow restriction member from a material selected from the In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wei (CN201517498) and Stephens (US48445246) each appear to disclose all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676